This was an action instituted by appellees, Ray Mayhew and Clarence E. Holley, for a declaratory judgment declaring the true meaning of paragraph F, section 2, chapter 300 of the Acts of 1937 of the General Assembly of the State of Indiana insofar as it affected said appellees and all parties similarly situated. The trial court made a special finding of facts, stated conclusions of law thereon and rendered judgment that appellees and all persons similarly situated are entitled to operate their trucks upon the highways of the State of Indiana, as found by the court, without registering or obtaining any permit or license from the Public Service Commission.
The factual situation in this case is substantially similar to the factual situation in the case of Don F. Stiver, Supt., etal. v. Clarence E. Holley, (one of the appellees in this cause), 215 Ind. 9, 17 N.E.2d 831, handed down December 19, 1938. The questions determinative of this appeal were decided by our Supreme Court in that case. Upon authority of that decision the judgment in the instant case is reversed with instructions that the trial court restate its conclusions of law in accordance with said decision and render judgment that appellees and all other persons similarly situated are not exempt from registering with the public Service Commission of Indiana and that appellees and all other persons similarly situated are not
entitled to operate their trucks upon the highways of the State of Indiana without first obtaining a permit or license from or registering with the Public Service Commission of Indiana.
Stevenson, J., not participating. *Page 705